United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORATION SAFETY
ADMINSTRATION, CHICAGO O’HARE
AIRPORT, Chicago, IL, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 10-1872
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On July 8, 2010 appellant, through counsel, filed a timely appeal from the June 10, 2010
decision of the Office of Workers’ Compensation Programs. By that decision, the Office denied
her claim for an employment-related traumatic injury sustained in the performance of duty on
November 27, 2008, as alleged.
The Board has duly considered the matter and notes that by decision dated August 28,
2009 the hearing representative modified the Office’s March 19, 2009 decision and found that
the incident occurred as reported by appellant.1 However, she denied appellant’s claim because
appellant did not submit sufficient medical evidence diagnosing that a condition resulted from
the accepted incident.
By letter dated December 6, 2009, appellant, through her attorney, requested
reconsideration. In support of the reconsideration request, she submitted reports detailing her
1

Appellant, then a 49-year-old transportation security officer (screener), alleged that she sustained a pulled
tendon in her knee on November 27, 2008 when she tripped on a taped down rug while rotating from the x-ray
machine to a mat.

treatment prior to the November 27, 2008 employment incident including a July 11, 2007 note
from Dr. George Branovacki, a Board-certified orthopedic surgeon; and progress notes dated
January 7 and August 11, 2008 by Dr. Beverlee A. Brisbin, a physician Board-certified in family
practice with a subspecialty of sports medicine. Appellant also submitted a report dated
November 13, 2009 wherein Dr. Nasim A. Rana, a Board-certified orthopedic surgeon, stated
that he first saw appellant on December 10, 2008 in regards to her right knee pain, that at that
time she was known to have arthritis of the knees but that she was able to work until she tripped
over a rubber mat and aggravated her pain in the knee which already had arthritis. Dr. Rana
noted that consequently appellant was not able to work when he saw her and that she had
significant pain in the knee with advanced osteoarthritic changes. He indicated that he told her
that nothing short of a total knee replacement was going to be helpful, and she underwent this
surgery on December 17, 2008, and made good gradual recovery. Dr. Rana stated that the injury
of November 27, 2008 was strain or sprain of the knee on top of her previously known
osteoarthritis. He noted that the employment injury aggravated her pains and expedited her
surgery. By decision dated June 10, 2010, the Office denied modification of its prior decisions.
In reviewing the case on the merits, it listed and discussed every piece of evidence appellant
submitted on reconsideration, noted above, with the exception of Dr. Rana’s November 13, 2009
report.
In the case of William A. Couch2 the Board held that, when adjudicating a claim, the
Office is obligated to consider all evidence properly submitted by appellant and received by the
Office before the final decision is issued. As the Office failed to consider Dr. Rana’s
November 13, 2009 report, it did not consider all of the medical evidence of record prior to
making its decision on June 10, 2010. Accordingly, the case will be remanded to the Office to
enable it to properly consider all the evidence submitted at the time of its decision. Following
this and any other development deemed necessary, the Office shall issue a de novo decision on
appellant’s claim.

2

41 ECAB 548 (1990). See also Linda Johnson, 45 ECAB 439 (1994) (applying Couch in a situation where the
Office did not consider evidence received on the date of its decision).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 10, 2010 is set aside and the case is remanded for further
action consistent with this order of the Board.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

